Citation Nr: 1825611	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a left ankle fracture with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 2006

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran filed a timely Substantive Appeal, VA Form 9, in November 2014 and requested a Board hearing.  He later submitted correspondence in February 2015 withdrawing his request.  As such, there is no pending hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examination for his left ankle disability was in December 2012, and he alleges that his disability has worsened.  Therefore this claim must be remanded for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Specifically, VA treatment records indicate that, in September 2013, the Veteran requested an x-ray of his left foot and ankle due to increased pain and tenderness.  He also submitted correspondence in January 2014 stating that his left lower leg and ankle had gotten worse.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left ankle disability, to include whether there is any ankylosis associated with the left ankle disability or malunion or nonunion of the tibia and fibula.  The claims file must be made available to and be reviewed by the examiner.

2.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veterans claim for increased evaluation of his left ankle disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

